Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 have been examined.

Allowable Subject Matter

Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the double patenting rejection.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention comprising: receiving a request to conduct one or more transactions corresponding to an electronic account of a user; using an IP address tracking mechanism, determining a first internet protocol (IP) address of a computing device based on the user of the computing device accessing an email sent to an email address that is registered to the electronic account of the user, wherein the email includes the IP address tracking mechanism; determining if a security threat is present for the one or more transactions, including comparing the first IP address with one or more second IP addresses corresponding to one or more electronic accesses of the electronic account; and based on the comparing indicating that the first IP address does not match at least one of the one or more second IP addresses, implementing a security measure impacting an ability of the electronic account to conduct the one or more transactions, wherein determining if the security threat is present is further based on an initial time at which the email was accessed; wherein implementing the security measure comprises approving at least a particular transaction of the one or more transactions based on determining that the particular transaction is an electronic monetary transaction under a threshold amount.

Double Patenting 
	Instant Application
2. A system, comprising: 
a processor; and a non-transitory computer readable medium having stored thereon instructions executable to cause the system to perform operations comprising: 
receiving a request to conduct one or more transactions corresponding to an electronic account of a user; 
using an IP address tracking mechanism, determining a first internet protocol (IP) address of a computing device based on the user of the computing device accessing an email sent to an email address that is registered to the electronic account of the user, wherein the email includes the IP address tracking mechanism; 
determining if a security threat is present for the one or more transactions, including comparing the first IP address with one or more second IP addresses corresponding to one or more electronic accesses of the electronic account; and 
based on the comparing indicating that the first IP address does not match at least one of the one or more second IP addresses, implementing a security measure impacting an ability of the electronic account to conduct the one or more transactions, wherein determining if the security threat is present is further based on an initial time at which the email was accessed.
Patent 11205156

1. A system, comprising: 

a memory; and a processor configured to execute computer instructions stored in the memory that when executed cause the system to perform operations comprising: 

receiving, from a financial electronic account corresponding to a user, a request to conduct one or more financial transactions; 

determining a first internet protocol (IP) address of a computing device in response to the user of the computing device opening an email sent to an email address that is registered to the financial electronic account of the user, the email comprising an IP address tracking mechanism; 



comparing the first IP address with one or more second IP addresses corresponding to one or more electronic accesses of the financial electronic account; 



in response to the comparing indicating that the first IP address does not match at least one of the one or more second IP addresses, determining that a security threat exists in regard to the financial electronic account; and in response to the security threat existing for the financial electronic account, implementing a security measure impacting an ability of the financial electronic account to conduct the one or more financial transactions; 

wherein the operations further comprise receiving time data associated with an access time of the email by the computing device, and wherein the determining that the security threat exists in regard to the financial electronic account comprises comparing the time data to a time associated with transmission of the email to the email address registered to the financial electronic account.


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 11205156.  Claims 1 of Patent 11205156 contains every elements of claim 2 in the instant application and thus anticipate claim 2 of the instant application. Claim 2 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al, U.S. Patent Application Publication 2018/0075437 (hereinafter Snyder) in view of Weldon et al, U.S. Patent11,049,207 (hereinafter Weldon).
As per claim 2, Snyder teaches the invention substantially as claimed comprising: 
a processor (fig. 9; [27]); and 
a non-transitory computer readable medium having stored thereon instructions executable to cause the system to perform operations (fig. 9; [27]) comprising:
receiving a request to conduct one or more transactions corresponding to an electronic account of a user ([29][38][39]; e.g., receiving financial transaction request);
determining a first internet protocol (IP) address of a computing device based on an email address that is registered to the electronic account of the user ([4][5][32], e.g., determining the IP address associated with the email address);
determining if a security threat is present for the one or more transactions, including comparing the first IP address with one or more second IP addresses corresponding to one or more electronic accesses of the electronic account ([30][33][39][75], e.g., the obtained historical IP address corresponding to access of the account is used for verification process of the IP address received from the payment network); and
based on the comparing indicating that the first IP address does not match at least one of the one or more second IP addresses, implementing a security measure impacting an ability of the electronic account to conduct the one or more transactions ([30][33]-[35], e.g., determine that the transaction is verified or not verified based on the result of the comparison, which might result in financial transaction being authorized or declined).

Although Snyder teaches determining a first internet protocol (IP) address of a computing device of an email address that is registered to the electronic account of the user [32], however Snyder does not teach detecting IP address using IP tracking mechanism.  Weldon teaches using an IP address tracking mechanism, determining a first internet protocol (IP) address of a computing device based on the user of the computing device accessing an email sent to an email address that is registered to the electronic account of the user, wherein the email includes the IP address tracking mechanism (col. 2, line 54-col. 3, line 29; col. 4, lines 20-.37; col. 4, line 66-col. 5, line 12; col. 6, lines 1-48); and wherein determining if the security threat is present is further based on an initial time at which the email was accessed (col. 4, line 66-col. 5, line 12; col. 6, lines 1-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weldon’s teaching into Snyder’s system in order to allow Snyder’s system to detect and stop a fraud early, thus avoiding time and resources involved in resolving other privacy and security problems (col. 4, lines 46-51)
As per claim 3, Snyder and Weldon teach the invention substantially as claimed in claim 2 above.  Snyder further teach wherein determining if the security threat is present comprises analyzing at least one of web browser data associated with the computing device, user agent data associated with the computing device, operating system data associated with the computing device, or device data associated with the computing device ([32]).
As per claim 4, Snyder and Weldon teach the invention substantially as claimed in claim 3 above.  Snyder and Weldon further teach wherein the one or more transactions comprise an electronic monetary transaction (Snyder, [29]; Weldon, col. 3, lines 39-43).
As per claim 5, Snyder and Weldon teach the invention substantially as claimed in claim 2 above.  Weldon further teach wherein the IP address tracking mechanism comprises a tracking pixel included in the email (col. 3, lines 11-29).
As per claim 7, Snyder and Weldon teach the invention substantially as claimed in claim 2 above.  Snyder further teach wherein implementing the security measure comprises denying at least one of the one or more transactions ([35][36]).
As per claims 9 and 16, they are rejected for the same reason as set forth in claim 2 above.
As per claim 10 and 17, they are rejected for the same reason as set forth in claim 3 above.
As per claim 11 and 18, they are rejected for the same reason as set forth in claim 4 above.
As per claim 12 and 19, they are rejected for the same reason as set forth in claim 5 above.
As per claim 14 and 21, they are rejected for the same reason as set forth in claim 7 above.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder and Weldon in view of Boren, U.S. patent Application Publication 2010/0100962 (hereinafter Boren).
As per claim 6, Snyder and Weldon teach the invention substantially as claimed in claim 2 above.  Although Snyder teaches implementing security measure ([35][36]), however, Snyder and Weldon do not teach transmitting a step-up authentication request to the user.  Boren teaches wherein implementing the security measure comprises transmitting a step-up authentication request to the user ([48][63][66], e.g., challenge user for additional authentication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boren’s teaching into Snyder and Weldon’s system in order to allow Snyder and Weldon’s system to implement additional layer of security before approving the transaction, thus improving the security of Snyder and Weldon’s system. 

As per claim 13 and 20, they are rejected for the same reason as set forth in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454